SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

649
CAF 12-00439
PRESENT: CENTRA, J.P., FAHEY, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF CHARLES J. VENNARD, JR.,
PETITIONER-APPELLANT,

                     V                                           ORDER

SANDRA L. HAUN AND DOUGLAS P. HAUN,
RESPONDENTS-RESPONDENTS.


CARA A. WALDMAN, FAIRPORT, FOR PETITIONER-APPELLANT.

DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARK C. DAVISON OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.

PETER J. DEGNAN, ATTORNEY FOR THE CHILDREN, ALFRED.


     Appeal from an order of the Family Court, Allegany County (Thomas
P. Brown, J.), entered February 3, 2012 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition for
custody.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court